Exhibit 10.25

February 18, 2008

VIA FEDEX

Ms. Deborah Lenart

[Address]

Dear Deb:

I am pleased to offer you, contingent on a successful background check, the
position of Senior Vice President of the University Strategic Business Unit at
Career Education Corporation (“CEC” or the “Company”). Your position will be
based in our corporate offices in Hoffman Estates, and you will report to me.
This is an important Corporate Officer role and you will be part of our
Company’s Executive Leadership Team.

Following are the details of your compensation package:

 

  1. The base salary for this position is $29.166.66 per month (which equates to
an annual salary of $350,000). Your base salary will be reviewed on an annual
basis.

 

  2. A sign-on bonus of $75,000 will be paid within 30 days of the start of your
employment provided you commence employment with CEC by March 15, 2008. You will
be required to repay the entire sign-on bonus if (a) you voluntarily resign from
your employment with the Company prior to the one year anniversary of your
commencement of employment without Good Reason (as defined below) or (b) you are
terminated for Cause (as defined in the Compensation Plan) prior to the one year
anniversary of the commencement of your employment. For purposes hereof, “Good
Reason” is defined as a material diminution in duties or responsibilities
inconsistent with your position as Senior Vice President of the University
Strategic Business Unit.

 

  3. You will be eligible to participate in the CEC Bonus Program with an annual
target opportunity of 50% of base salary earned. Bonuses are typically paid in
March of the year subsequent to the year for which they are earned. To be
eligible for this annual bonus, you must continue in our employment through
December 31 of each bonus year. The company performance element of your bonus
(which accounts for 80% of the 50% target) can go up to 200%.

 

  4. The Company will grant you, subject to approval of the Compensation
Committee of the CEC Board of Directors, approximately 30,000 stock options
under the terms of its 1998 Employee Incentive Compensation Plan (the
“Compensation Plan”) with an exercise price equal to the stock price at the
close of business on the grant date. Options granted under this Plan vest at a
rate of 25% per year over four years. The grant date for options under this
program is generally around mid-March.



--------------------------------------------------------------------------------

Ms. Deborah Lenart

Page Two

February 18, 2008

 

 

  5. The Company will grant you, subject to approval of the Compensation
Committee of the CEC Board of Directors, approximately 12,000 shares of
Restricted Stock under the terms of the Company’s 1998 Employee Incentive
Compensation Plan (the “Compensation Plan”). Restricted shares carry both a
three-year cliff vest and a performance vesting element subject to the terms of
the restricted stock agreement and the Compensation Plan. The grant date for
Restricted shares under this program is generally around mid-March.

 

  6. Within 30 days from the date of hire and subject to the approval of the
Compensation Committee of the CEC Board of Directors, the Company will provide
you a special, one-time grant of 6,000 options under the terms of its 1998
Employee Incentive Compensation Plan (the “Compensation Plan”) with an exercise
price equal to the stock price at the close of business on the grant date. The
options will vest 25% per year over four years. The purpose of this special,
one-time grant of options is to help offset issued, but unvested, equity from
your current employer.

 

  7. Within 30 days from the date of hire and subject to the approval of the
Compensation Committee of the CEC Board of Directors, you will be provided a
special Restricted Stock grant of 2,500 shares with a three year cliff and
performance vest from the date of the grant. The purpose of this special
one-time Restricted grant is to help offset issued, but unvested, equity from
your current employer.

 

  8. All future grants of Stock Options and Restricted Stock are contingent upon
formal approval by the Compensation Committee of the CEC Board of Directors.

 

  9. You will earn vacation at a rate of 20 working days per year.

 

  10. You will be eligible to participate in the benefit programs available to
our employees as soon as you meet the eligibility requirements of each plan.
Details of our benefit programs are included in this offer package. Company
benefit program eligibility is the first of the month, following or coincident
with, 30 days of employment.

 

  11. During the first twelve (12) months of your employment, in the event of
either an involuntary termination by CEC without cause (as defined in the
Compensation Plan) or a voluntary resignation for Good Reason (as defined
above), you will be eligible to receive severance benefits equal to one (1) year
of base salary, and pro-rated target bonus, if earned, based on actual time
worked in the position (such bonus to be paid no later than March 15 of the year
following termination of employment). If you are a “specified employee” (as
described in Section 409A of the Internal Revenue Code) on the date of any such
termination, then any severance payment will be delayed until the date that is
six months following the date of your “separation from service” (as defined
under Section 409A of the Internal Revenue Code).



--------------------------------------------------------------------------------

Ms. Deborah Lenart

Page Three

February 18, 2008

 

  a. After twelve (12) months of employment, you would be covered under, and
subject to, the normal CEC Severance Plan for Executive Level Employees (the
“Severance Plan”). Benefits under the Severance Plan currently consist of six
months annual base salary, and pro-rated target bonus, if earned, based on
actual time worked in the position.

 

  b. Severance benefits are conditioned upon your execution and non-revocation
of a complete release of all claims against the Company in such form as provided
by the Company.

 

  c. Severance benefits are not paid in the event of death, disability,
retirement, voluntary resignation without Good Reason or termination for cause.

 

  12. This letter contains all agreements and supersedes all other agreements,
verbal and written, pertaining to your employment with CEC. Employment at the
Company is employment at-will and may be terminated at the will of either you or
the Company.

Please call me at                          (office) or                         
(mobile) if you wish to discuss this offer.

Deb, I am excited about you joining me and the Career Education Corporation
team. As we have discussed, our company is at a pivotal point in its history and
I know you have the skills and experience to help us make a positive difference.

Sincerely,

Gary E. McCullough

President and Chief Executive Officer

 

Accepted and Agreed to:    

 

   

 

Deborah Lenart     Date Expected Start Date:                             , 2008